          Case 8:19-md-02879-PWG Document 427 Filed 09/09/19 Page 1 of 5




                                                                                                  Jason J. Mendro
                                                                                                  Direct: +1 202.887.3726
September 9, 2019                                                                                 JMendro@gibsondunn.com



FILED VIA ECF

Hon. Paul W. Grimm
U.S. District Court
6500 Cherrywood Lane, Suite 465A
Greenbelt, MD 20770

Re: Moore v. Marriott, et al., 8:19-cv-00830 and Alves v. Sorenson, et al., 8:19-cv-00812 (In re:
    Marriott International, Inc. Customer Data Security Breach Litigation, 8:19-md-2879)

Dear Judge Grimm:

         Pursuant to Case Management Order No. 3 (ECF No. 279), Defendants respectfully submit
this letter summarizing the grounds for their anticipated motion to dismiss the Derivative Plaintiffs’
Verified Shareholder Derivative Amended Consolidated Complaint (“Complaint” or “AC,” ECF
No. 397) under Rules 23.1, 12(b)(6), and 9(b) of the Federal Rules of Civil Procedure.

       On November 30, 2018, Marriott International, Inc. (“Marriott” or the “Company”)
announced that it had detected unauthorized access to its Starwood guest reservation database.1
Two purported stockholders of the Company (“Plaintiffs”) filed separate derivative actions (since
consolidated, see ECF Nos. 173, 279) asserting that certain of Marriott’s directors and officers
(“Defendants”) are liable to the Company for not preventing the cyber incident and resulting
lawsuits. Although Plaintiffs purport to assert claims on behalf of Marriott, Plaintiffs never asked
the Company’s board of directors to pursue these claims. This deficiency compels dismissal.
Moreover, all of the counts of the Complaint fail to state a claim upon which relief can be granted.

        It is “[a] cardinal precept . . . that directors, rather than shareholders, manage the business
and affairs of the corporation,” which includes the authority to decide “whether to initiate or
pursue a lawsuit on behalf of the corporation.” In re Citigroup Inc. S’holder Derivative Litig.,
964 A.2d 106, 120 (Del. Ch. 2009) (citations omitted).2 “[T]he right of a stockholder to prosecute
a derivative suit is limited to situations where either the stockholder has demanded the directors
pursue a corporate claim and the directors have wrongfully refused to do so, or where demand is
excused because the directors are incapable of making an impartial decision regarding whether to
institute such litigation.” Stone v. Ritter, 911 A.2d 362, 366–67 (Del. 2006) (citation omitted).

       Because Plaintiffs failed to make a pre-suit demand on Marriott’s board, AC ¶ 369, they
must satisfy the heavy burden of pleading that they are excused from the demand requirement.

 1
     This is the reservation database for hotels that were managed by Starwood Hotel & Resorts Worldwide until it
     merged with Marriott in 2016.
 2
     Delaware law governs Plaintiffs’ obligation to make a pre-suit demand because Marriott is incorporated in
     Delaware. See In re AGNC Inv. Corp., 2018 WL 3239476, at *6 (D. Md. July 3, 2018).
           Case 8:19-md-02879-PWG Document 427 Filed 09/09/19 Page 2 of 5


Hon. Paul W. Grimm
September 9, 2019
Page 2

Plaintiffs can do so only by pleading “particularized factual allegations [that] create a reasonable
doubt that, as of the time the complaint is filed, the board of directors could have properly
exercised its independent and disinterested business judgment in responding to a demand.” Rales
v. Blasband, 634 A.2d 927, 934 (Del. 1993); see Brehm v. Eisner, 746 A.2d 244, 254 (Del. 2000)
(pleadings “must comply with stringent requirements of factual particularity”); Fed. R. Civ. P.
23.1(b). The Complaint “must show that a majority of the Directors were not independent” or
disinterested. In re Home Depot, Inc. S’holder Derivative Litig., 223 F. Supp. 3d 1317, 1324 (N.D.
Ga. 2016). Plaintiffs have done neither.3

A.       The Complaint Fails To Raise Any Doubt That A Majority Of The Board Is
         Independent

        The Complaint fails to plead that a majority of the board lacks independence.
“Independence means that a director’s decision is based on the corporate merits of the subject
before the Board rather than extraneous considerations or influences.” In re Verifone Holdings,
Inc. S’holder Derivative Litig., 2009 WL 1458233, at *11 (N.D. Cal. May 26, 2009). The
Complaint cursorily asserts that (1) Defendant Harrison “is beholden to Defendant JW Marriott
by virtue of their family relationship,” AC ¶ 399; and (2) “the Director Defendants have
longstanding business and personal relationships with each other,” such as serving overlapping
tenures on other boards, that “preclude them from acting independently,” id. ¶¶ 449, 451–52.

       Neither of these bare assertions rebuts Delaware law’s “presumption that [the directors]
were faithful to their fiduciary duties.” Beam v. Stewart, 845 A.2d 1040, 1048 (Del. 2004).
“Demand is not excused . . . just because directors would have to sue their friends, family and
business associates.” In re Walt Disney Co. Derivative Litig., 731 A.2d 342, 354 n.18 (Del. Ch.
1998) (quotation marks omitted). Courts have repeatedly held that “longstanding professional
entanglements” and personal relationships are not inherently “such close relationships that
independence can reasonably be doubted.” In re Verifone, 2009 WL 1458233, at *11–12; see
Beam, 945 A.2d at 1051. Plaintiffs fail to allege with particularity any facts suggesting that any
Director Defendant was “so under” another Defendant’s influence that his or her “discretion
would be sterilized,” Rales, 634 A.2d at 936, much less that the supposedly dominating
Defendant is a wrongdoer.4

B.       The Complaint Fails To Raise Any Doubt That A Majority Of The Board Is
         Disinterested

        Plaintiffs contend that the Board is not disinterested because each Director Defendant
faces a likelihood of personal liability. AC ¶¶ 371–79. But “[d]emand is not excused solely

 3
     Plaintiffs’ allegations and verifications also fail to plead with the requisite specificity that they
     contemporaneously and continuously owned Marriott shares. See Fed. R. Civ. P. 23.1(b)(1).
 4
     Plaintiffs’ contention that Marriott’s proxy statement “admits” that three directors are not independent, AC
     ¶¶ 380, 382, 388, 395, erroneously confuses stock exchange rules for independence with Delaware’s standard for
     demand futility. See Teamsters Union 25 Health Servs. & Ins. Plan v. Baiera, 119 A.3d 44, 61 (Del. Ch. 2015).
          Case 8:19-md-02879-PWG Document 427 Filed 09/09/19 Page 3 of 5


Hon. Paul W. Grimm
September 9, 2019
Page 3

because the directors would be deciding to sue themselves.” In re Citigroup, 964 A.2d at 121.
Instead, Plaintiffs must “show director conduct that is so egregious on its face that [it] cannot
meet the test of business judgment, and a substantial likelihood of director liability therefore
exists.” Id. (emphases added). The Complaint comes nowhere close to meeting this standard.

         1.       The Complaint Fails To Allege That A Substantial Likelihood Of Director
                  Liability Exists For Breach Of Fiduciary Duty

        Plaintiffs’ primary claim is that Defendants breached their fiduciary duty to oversee or
monitor the Company with respect to cybersecurity. See AC ¶¶ 375–79, 464. Claims based on an
alleged failure of oversight are “possibly the most difficult theory in corporation law upon which
a plaintiff might hope to win a judgment.” In re Caremark Int’l Inc. Derivative Litig., 698 A.2d
959, 967 (Del. Ch. 1996). Liability arises only in extraordinary circumstances, where “(a) the
directors utterly failed to implement any reporting or information system or controls; or
(b) having implemented such a system or controls, consciously failed to monitor or oversee its
operations thus disabling themselves from being informed of risks or problems requiring their
attention.” Stone, 911 A.2d at 370 (emphasis omitted). In either case, “imposition of liability
requires a showing that the directors knew that they were not discharging their fiduciary
obligations.” Id. (emphasis added).5

        The Complaint fails to plead either basis for oversight liability. First, the Complaint
admits that the Directors had in place reporting systems and controls related to cybersecurity.
See, e.g., AC ¶ 375. Second, the Complaint does not allege that, having implemented such
systems and controls, Defendants failed to monitor them or knowingly allowed the data breach to
occur. See In re Home Depot, 223 F. Supp. 3d at 1325 (holding that derivative plaintiffs failed to
clear “incredibly high hurdle” of showing “with particularized facts beyond a reasonable doubt
that a majority of the Board faced substantial liability because it consciously failed to act in the
face of a known duty to act” related to data security responsibilities).

        Failure-to-monitor claims can sometimes be premised on defendants’ willful failure to
respond to so-called “red flags” that were made apparent. See Wood v. Baum, 953 A.2d 136, 143
(Del. 2008); see In re Capital One Derivative S’Holder Litig., 952 F. Supp. 2d 770, 793 (E.D. Va.
2013) (“Plaintiffs must plead with particularity that each individual director was aware of the red
flags.” (emphasis added)). None of the purported “red flags” identified in the Complaint, e.g., AC
¶¶ 9, 140–67, “show[] that the board ever was aware that” the board’s systems for assessing and
monitoring cybersecurity risks were inadequate or that “the board chose to do nothing about
problems it allegedly knew existed.” Stone, 911 A.2d at 370 (quotation marks omitted). Courts
routinely dismiss derivative complaints claiming failure of oversight based on similar allegations
about a cybersecurity breach. See, e.g., Home Depot, 223 F. Supp. 3d at 1325–27; Palkon v.
Holmes, 2014 WL 5341880, at *6 n.1 (D.N.J. 2014).

 5
     Claims based on the duty of care, AC ¶¶ 462–63, are foreclosed as a matter of law by the Company’s charter,
     which—as permitted by 8 Del. C. § 102(b)(7)—expressly exculpates directors from liability for such claims.
     See, e.g., In re Cornerstone Therapeutics Inc, Stockholder Litig., 115 A.3d 1173, 1176 (Del. 2015).
         Case 8:19-md-02879-PWG Document 427 Filed 09/09/19 Page 4 of 5


Hon. Paul W. Grimm
September 9, 2019
Page 4

        Plaintiffs also claim that demand is excused because seven Defendants “engaged in insider
sales” every time they sold stock between the merger and the announcement of the data breach.
AC ¶¶ 13, 371, 448. But nowhere does the Complaint allege, as it must, that these Defendants
traded with knowledge that a cyber incident would occur. See Guttman v. Huang, 823 A.2d 492,
505 (Del. Ch. 2003) (dismissing complaint in the absence of particularized facts supporting an
inference that directors who engaged in insider sales possessed material non-public knowledge).

       2.      The Complaint Fails To Allege That A Substantial Likelihood Of Director
               Liability Exists For Any Of The Remaining Claims, Which Are Meritless

         Plaintiffs’ other state law claims—corporate waste, gross mismanagement, and unjust
enrichment (Counts II–IV)—also do not subject any Defendant to a substantial likelihood of
liability. As an initial matter, these claims duplicate the defective claims for breach of fiduciary
duty and should be dismissed on the same grounds. See, e.g., In re Abbott Labs. Derivative
S’holder Litig., 126 F. Supp. 2d 535, 537 (N.D. Ill. 2000) (waste); In re Citigroup, 964 A.2d at
114 n.6 (gross mismanagement); Calma v. Templeton, 2015 WL 1951930, at *20 (Del. Ch. Apr.
30, 2015) (unjust enrichment).

        Each state law claim also fails for additional, independent reasons. Count II fails to clear
the high bar for corporate waste, i.e., that the “directors irrationally squander[ed] or g[ave] away
corporate assets.” In re Walt Disney Co. Derivative Litig., 906 A.2d 27, 74 (Del. 2006) (quotation
marks omitted). Count III should be dismissed because “Delaware law does not recognize an
independent cause of action against corporate directors and officers” for “gross mismanagement.”
In re Citigroup, 964 A.2d at 114 n.6. With respect to Count IV, Plaintiffs argue that Defendants
were unjustly enriched because they received “unjustly lucrative” bonuses based on performance
during the Starwood merger. AC ¶ 178. But to the extent this compensation was paid pursuant to
Defendants’ employment contracts, those contracts preclude an equitable challenge. See Feuer v.
Redstone, 2018 WL 1870074, at *17 (Del. Ch. Apr. 19, 2018). Moreover, the allegations fail to
“raise a plausible inference that there was no justification” for the supposedly unjust compensation.
In re Capital One, 952 F. Supp. 2d at 783 (emphasis added); see also Triton Constr. Co. v. E. Shore
Elec. Servs., Inc., 2009 WL 1387115, at *24 (Del. Ch. May 18, 2009).

        Counts V through VII assert violations of the federal securities laws and must be
dismissed. In addition to being subject to the stringent requirements for pleading demand futility,
these claims are subject to the heightened pleading requirements of Federal Rule of Civil
Procedure 9(b) and the Private Securities Litigation Reform Act, 15 U.S.C. § 78u–4(b).

         Counts V and VI, which rely on allegations copied from the complaint in the Securities
Track (ECF Nos. 369, 401) to claim violations of Sections 10(b) and 20(a) of the Securities
Exchange Act of 1934, fail for all the reasons explained in Defendants’ August 26, 2019 letter to
the Court (ECF No. 414), including failure to plead any actionable misstatement or omission and
failure to plead a strong inference of scienter. Plaintiffs also fail to allege that the Company itself,
which they purport to represent, “was deceived as a result of any alleged fraud.” See, e.g., In re
Citigroup Inc. S’holder Derivative Litig., 2009 WL 2610746, at *10 (S.D.N.Y. Aug. 25, 2009).
          Case 8:19-md-02879-PWG Document 427 Filed 09/09/19 Page 5 of 5


Hon. Paul W. Grimm
September 9, 2019
Page 5

        Count VII, which claims violations of Section 14(a), fails for lack of causation.6 To state a
Section 14(a) claim, Plaintiffs must plead with particularity that Defendants misrepresented or
omitted material facts from proxy statements, and that the misrepresentation or omission was
“essential” to “accomplish[ing] . . . the transaction that produced the injury” to the Company. In
re AGNC Inv. Corp., 2018 WL 3239476, at *3 (D. Md. July 3, 2018) (quotation marks omitted).
“[T]he shareholders must have voted for the [transaction proposed in a proxy statement] because
of the omission (i.e., transaction causation), and the losses to the company must have resulted
directly from the . . . vote, not from the omission itself (i.e., loss causation).” In re Home Depot,
223 F. Supp. 3d at 1331. Here, the alleged injury was caused by the criminal actors who
perpetrated the breach, not by shareholders’ approval of any action proposed in a proxy statement.
Although the Complaint states that the votes led to “election of directors,” AC ¶¶ 199–201, it fails
to show that “the security breaches to the company would not have occurred but for the
Defendants being []elected to the Board,” In re Home Depot, 223 F. Supp. 3d at 1331; see also In
re AGNC, 2018 WL 3239476, at *3–6.

        In sum, the Complaint fails to plead allegations sufficient to show that a substantial
likelihood of director liability exists with respect to any claim, and therefore fails to raise a doubt
that a majority of the board is disinterested.7

                                                   *        *        *

      For all of the foregoing reasons, which would be further developed in a full brief, the
Complaint should be dismissed in its entirety.

Respectfully submitted,

/s/ Jason J. Mendro
Jason J. Mendro

cc: All Counsel of Record (via ECF)

 6
     The Complaint also fails to identify with the requisite particularity statements allegedly rendered false or
     misleading by the purported omissions. Compare, e.g., AC ¶¶ 301, 307, with In re Marsh & McLennan Cos.
     Sec. Litig., 536 F. Supp. 2d 313, 323 (S.D.N.Y. 2007) (dismissing Section 14(a) claim absent a “link between an
     omission and a specific public statement”).
 7
     Plaintiffs’ other arguments that particular Defendants are not disinterested are also frivolous. First, Plaintiffs
     suggest that certain Defendants’ membership on the Audit Committee, Nominating and Corporate Governance
     Committee, or Compensation Policy Committee renders them unable to consider impartially a demand. AC
     ¶¶ 380(b), 435, 437, 440. But “Delaware law does not allow knowledge to be inferred from committee
     membership alone and instead requires plaintiffs to allege with particularity specific facts evidencing that the
     members of the committee likely knew about the red flags”—which the Complaint fails to do. In re Capital
     One, 952 F. Supp. 2d at 793 & n.26. Second, Plaintiffs suggest that demand is futile because, if the Directors
     were to sue themselves, they would not be covered by Director and Officer Insurance. AC ¶ 458. “[T]his
     argument has been rejected repeatedly under Delaware [l]aw.” Ferre v. McGrath, 2007 WL 1180650, at *8
     (S.D.N.Y. Feb. 16, 2007).
